— Judgment of the Supreme Court, New York County (Murray Mogel, J.), rendered October 12, 1989, convicting defendant after a jury trial of burglary in the second degree and possession of burglar’s tools, and sentencing him as a predicate felon to an indeterminate term of imprisonment of from 4 to 8 years and a concurrent definite term of imprisonment of 1 year, respectively, unanimously affirmed.
Defendant was seen by a security guard exiting the basement area of an apartment complex carrying a long metal bar. When the guard looked at the basement doors, which had been intact only fifteen minutes earlier, he saw that the locks on the doors had been tampered with, and that paint had been chipped off the doors. He flagged down a passing police car and gave them a description of defendant, who was immediately apprehended a few blocks away. In defendant’s possession was the bar, which had paint chips on it. Defendant was brought back to the apartment building, where the security guard confirmed that defendant was the man he had seen leaving the basement area with a metal bar, which he also identified.
Defendant’s sole claim on appeal is that the failure of his first attorney to move to suppress identification testimony constituted ineffective assistance of counsel. This claim is more properly the subject of a motion pursuant to CPL 440.10 (People v Love, 57 NY2d 998, 1000; People v Bennett, 157 AD2d 630). However, were we to review, we would conclude that defendant has failed to establish that counsel’s representation was in any manner deficient. Counsel did move to suppress the physical evidence, and conducted appropriate voir dire cross-examination regarding the admissibility of evidence, throughout the trial. Nor do we find the identification herein to be unduly suggestive. That counsel chose not to move to suppress the identification does not constitute a deprivation of effective assistance of counsel (People v Madera, 165 AD2d 797, lv denied 76 NY2d 1022; People v Bennett, *694supra). Concur — Carro, J. P., Rosenberger, Ellerin, Smith and Rubin, JJ.